UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Global Asset Allocation Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (53.0%) (a) Shares Value Basic materials (2.8%) Agrium, Inc. (Canada) (S) 117 $9,832 Akzo Nobel NV (Netherlands) 374 24,577 Amcor, Ltd. (Australia) 5,414 52,831 American Vanguard Corp. 296 7,968 Andersons, Inc. (The) 289 20,201 Archer Daniels-Midland Co. 497 18,309 Arkema (France) 200 22,281 Asahi Kasei Corp. (Japan) 14,000 105,255 Assa Abloy AB Class B (Sweden) 2,062 94,650 Axiall Corp. 1,497 56,572 BASF SE (Germany) 1,317 126,323 Bemis Co., Inc. (S) 2,100 81,921 BHP Billiton PLC (United Kingdom) 2,495 73,513 BHP Billiton, Ltd. (Australia) 4,220 140,703 Cambrex Corp. (NON) 2,669 35,231 Cameco Corp. (Canada) 729 13,173 CF Industries Holdings, Inc. 1,158 244,141 Chemtura Corp. (NON) 2,457 56,486 Chicago Bridge & Iron Co., NV 2,500 169,425 Cie de St-Gobain (France) 322 15,946 Cytec Industries, Inc. 1,100 89,496 Domtar Corp. (Canada) (S) 800 63,536 Eastman Chemical Co. 2,600 202,540 Fortescue Metals Group, Ltd. (Australia) 3,013 13,351 Fortune Brands Home & Security, Inc. 3,700 154,031 Glencore Xstrata PLC (United Kingdom) 9,234 50,333 Goldcorp, Inc. (Canada) 410 10,667 Holcim, Ltd. (Switzerland) 726 54,028 Horsehead Holding Corp. (NON) (S) 2,858 35,611 Huntsman Corp. 3,800 78,318 Innophos Holdings, Inc. 784 41,380 Innospec, Inc. 735 34,295 Intrepid Potash, Inc. 290 4,547 Johnson Matthey PLC (United Kingdom) 2,815 127,966 KapStone Paper and Packaging Corp. 665 28,462 Koninklijke Boskalis Westminster NV (Netherlands) 1,239 54,878 Koppers Holdings, Inc. 233 9,937 Kraton Performance Polymers, Inc. (NON) 782 15,319 L.B. Foster Co. Class A 586 26,804 Landec Corp. (NON) 1,750 21,350 Louisiana-Pacific Corp. (NON) 325 5,717 LSB Industries, Inc. (NON) 2,185 73,263 LyondellBasell Industries NV Class A 5,200 380,796 Minerals Technologies, Inc. 327 16,144 Monsanto Co. 7,339 765,971 Mosaic Co. (The) 181 7,787 Newcrest Mining, Ltd. (Australia) 345 3,766 NN, Inc. 2,157 33,563 OM Group, Inc. (NON) 708 23,916 Packaging Corp. of America 1,900 108,471 Potash Corp. of Saskatchewan, Inc. (Canada) 546 17,079 PPG Industries, Inc. 1,925 321,591 Rio Tinto PLC (United Kingdom) 1,235 60,440 Rio Tinto, Ltd. (Australia) 1,388 79,945 S&W Seed Co. (NON) (S) 1,807 15,125 Sherwin-Williams Co. (The) 1,400 255,052 Solvay SA (Belgium) 34 5,099 Sumitomo Chemical Co., Ltd. (Japan) 26,000 98,927 Sumitomo Metal Mining Co., Ltd. (Japan) 4,000 56,402 Syngenta AG (Switzerland) 269 109,878 Trex Co., Inc. (NON) 808 40,020 Tronox, Ltd. Class A (S) 690 16,884 Valspar Corp. 1,800 114,174 Veidekke ASA (Norway) 2,197 17,099 voestalpine AG (Austria) 2,203 105,340 W.R. Grace & Co. (NON) 1,742 152,251 Wendel SA (France) 574 77,809 Capital goods (4.1%) ABB, Ltd. (Switzerland) 4,100 96,975 Aecom Technology Corp. (NON) 2,800 87,556 AGCO Corp. 325 19,637 Aisin Seiki Co., Ltd. (Japan) 2,500 106,440 Alliant Techsystems, Inc. 404 39,414 Altra Holdings, Inc. 1,561 42,007 Astronics Corp. (NON) 351 17,448 Avery Dennison Corp. 2,700 117,504 AZZ, Inc. 740 30,976 Ball Corp. 2,700 121,176 Boeing Co. (The) 11,300 1,327,750 Chart Industries, Inc. (NON) (S) 554 68,164 Chase Corp. 871 25,590 CNH Industrial NV (Netherlands) (NON) 1,030 12,872 Coway Co., Ltd. (South Korea) 487 26,963 Cummins, Inc. 3,300 438,471 Daelim Industrial Co., Ltd. (South Korea) 319 28,793 Daikin Industries, Ltd. (Japan) 500 26,502 Deere & Co. 190 15,464 Delphi Automotive PLC (United Kingdom) 7,400 432,308 Douglas Dynamics, Inc. 1,370 20,180 DXP Enterprises, Inc. (NON) 292 23,059 European Aeronautic Defence and Space Co. (France) 3,833 244,210 Franklin Electric Co., Inc. 1,133 44,640 Generac Holdings, Inc. (S) 916 39,058 General Dynamics Corp. 5,500 481,360 Greenbrier Companies, Inc. (NON) (S) 1,954 48,322 HEICO Corp. (S) 295 19,983 Hitachi, Ltd. (Japan) 7,000 46,076 Hyster-Yale Materials Holdings, Inc. 329 29,501 IHI Corp. (Japan) 17,000 71,428 II-VI, Inc. (NON) 2,144 40,350 IMI PLC (United Kingdom) 4,622 108,871 Ingersoll-Rand PLC 5,600 363,664 JGC Corp. (Japan) 3,000 108,042 Kadant, Inc. 878 29,492 KBR, Inc. 3,600 117,504 Leggett & Platt, Inc. (S) 3,800 114,570 Lindsay Corp. 137 11,182 Lockheed Martin Corp. 4,618 589,026 McDermott International, Inc. (NON) 5,300 39,379 Metso Corp. OYJ (Finland) 205 8,054 Miller Industries, Inc. 1,062 18,033 Mine Safety Appliances Co. 365 18,838 Mitsubishi Electric Corp. (Japan) 2,000 20,957 NACCO Industries, Inc. Class A 163 9,033 Northrop Grumman Corp. 4,700 447,722 NSK, Ltd. (Japan) 10,000 101,836 Polypore International, Inc. (NON) (S) 224 9,177 Raytheon Co. (S) 6,041 465,580 Rexel SA (France) 650 16,532 Safran SA (France) 420 25,873 Schneider Electric SA (France) 1,088 92,009 Singapore Technologies Engineering, Ltd. (Singapore) 22,000 73,126 Standard Motor Products, Inc. 1,529 49,173 Standex International Corp. 422 25,067 Staples, Inc. (S) 15,100 221,215 Stoneridge, Inc. (NON) 2,364 25,555 Tenneco, Inc. (NON) 383 19,342 Terex Corp. (NON) 2,700 90,720 THK Co., Ltd. (Japan) 2,700 59,716 TriMas Corp. (NON) 2,013 75,085 Valmont Industries, Inc. 150 20,837 Vinci SA (France) 1,932 112,311 WABCO Holdings, Inc. (NON) 1,800 151,668 WESCO International, Inc. (NON) (S) 410 31,377 Communication services (2.5%) Arris Group, Inc. (NON) 487 8,308 Aruba Networks, Inc. (NON) 517 8,603 AT&T, Inc. 11,631 393,360 BroadSoft, Inc. (NON) 182 6,557 BT Group PLC (United Kingdom) 21,687 120,214 CalAmp Corp. (NON) 1,567 27,626 Comcast Corp. Class A 28,700 1,295,805 Deutsche Telekom AG (Germany) 5,504 79,785 DISH Network Corp. Class A 4,700 211,547 EchoStar Corp. Class A (NON) 3,109 136,609 Frontier Communications Corp. (S) 5,622 23,444 HSN, Inc. 406 21,770 IAC/InterActiveCorp. 4,900 267,883 Inteliquent, Inc. 1,299 12,548 InterXion Holding NV (Netherlands) (NON) 1,000 22,240 Iridium Communications, Inc. (NON) (S) 2,314 15,920 Jazztel PLC (Spain) (NON) 1,993 21,653 Liberty Global PLC Ser. C (United Kingdom) (NON) 249 18,782 Loral Space & Communications, Inc. 428 28,988 NeuStar, Inc. Class A (NON) (S) 661 32,706 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 200 10,336 NTT DoCoMo, Inc. (Japan) 4,700 76,122 Orange (France) 4,392 55,074 RingCentral, Inc. Class A (NON) 206 3,712 Ruckus Wireless, Inc. (NON) 1,047 17,621 TDC A/S (Denmark) 3,601 30,470 Tele2 AB Class B (Sweden) 2,657 33,984 Telefonica SA (Spain) (NON) 4,604 71,690 Telenor ASA (Norway) 2,998 68,503 Telstra Corp., Ltd. (Australia) 18,598 86,230 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 2,541 14,969 TW telecom, inc. (NON) 4,300 128,420 Ubiquiti Networks, Inc. (S) 1,641 55,121 USA Mobility, Inc. 1,249 17,686 Verizon Communications, Inc. 27,321 1,274,798 Vodafone Group PLC (United Kingdom) 47,748 166,966 Ziggo NV (Netherlands) 1,615 65,415 Conglomerates (1.1%) AMETEK, Inc. 5,100 234,702 Danaher Corp. 9,500 658,540 Exor SpA (Italy) 1,203 45,130 General Electric Co. 23,845 569,657 Marubeni Corp. (Japan) 4,000 31,416 Mitsubishi Corp. (Japan) 2,500 50,511 Siemens AG (Germany) 1,948 234,705 Tyco International, Ltd. 9,000 314,820 Consumer cyclicals (6.4%) Adidas AG (Germany) 533 57,815 ADT Corp. (The) (NON) 4,850 197,201 Advance Auto Parts, Inc. 1,900 157,092 Alpine Electronics, Inc. (Japan) 700 7,599 American Eagle Outfitters, Inc. 5,200 72,748 ANN, Inc. (NON) 1,146 41,508 Apollo Tyres, Ltd. (India) 4,363 4,645 Ascent Capital Group, Inc. Class A (NON) 126 10,158 Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) (S) 3,201 41,183 Babcock International Group PLC (United Kingdom) 3,753 72,666 Bayerische Motoren Werke (BMW) AG (Germany) 698 75,043 Bed Bath & Beyond, Inc. (NON) 4,500 348,120 Big Lots, Inc. (NON) 3,221 119,467 Blyth, Inc. (S) 748 10,345 BR Malls Participacoes SA (Brazil) 1,700 15,418 Bridgestone Corp. (Japan) 1,100 40,007 Brown Shoe Co., Inc. 599 14,059 Brunswick Corp. 1,066 42,544 Buckle, Inc. (The) 363 19,620 Bureau Veritas SA (France) 2,179 68,685 Carmike Cinemas, Inc. (NON) 1,105 24,398 Chico's FAS, Inc. 5,000 83,300 Coach, Inc. 5,355 292,008 Compagnie Financiere Richemont SA (Switzerland) 1,235 123,725 Compass Group PLC (United Kingdom) 10,439 143,648 Continental AG (Germany) 767 130,016 Corporate Executive Board Co. (The) 260 18,881 Crocs, Inc. (NON) 563 7,662 CST Brands, Inc. (NON) (S) 1,000 29,800 Daihatsu Motor Co., Ltd. (Japan) 3,000 57,989 Daimler AG (Registered Shares) (Germany) 933 72,729 Deckers Outdoor Corp. (NON) 240 15,821 Deluxe Corp. (S) 1,501 62,532 Demand Media, Inc. (NON) 2,270 14,346 Destination Maternity Corp. 1,696 53,933 Dillards, Inc. Class A 1,163 91,063 Expedia, Inc. 2,250 116,528 Experian Group, Ltd. (United Kingdom) 3,415 65,071 Five Below, Inc. (NON) 190 8,313 FleetCor Technologies, Inc. (NON) 111 12,228 Foot Locker, Inc. (S) 3,800 128,972 Francesca's Holdings Corp. (NON) (S) 363 6,766 Fuji Heavy Industries, Ltd. (Japan) 5,000 137,850 G&K Services, Inc. Class A 477 28,806 GameStop Corp. Class A 832 41,309 Gannett Co., Inc. (S) 6,400 171,456 Gap, Inc. (The) 6,400 257,792 Genesco, Inc. (NON) (S) 420 27,544 Global Cash Access Holdings, Inc. (NON) 1,994 15,573 Global Mediacom Tbk PT (Indonesia) 278,500 46,417 Green Dot Corp. Class A (NON) 900 23,697 Harbinger Group, Inc. (NON) 4,389 45,514 Hino Motors, Ltd. (Japan) 6,000 88,143 HMS Holdings Corp. (NON) 397 8,539 Home Depot, Inc. (The) 16,700 1,266,695 ITV PLC (United Kingdom) 32,601 92,519 Jin Co., Ltd. (Japan) 300 11,262 KAR Auction Services, Inc. 2,348 66,237 Kingfisher PLC (United Kingdom) 4,628 28,913 La-Z-Boy, Inc. 498 11,310 Lear Corp. 2,700 193,239 LIN Media, LLC Class A (NON) 1,137 23,070 Lowe's Cos., Inc. 18,400 876,024 Lumber Liquidators Holdings, Inc. (NON) 156 16,637 Luxottica Group SpA (Italy) 557 29,629 Macy's, Inc. 7,900 341,833 Marcus Corp. 1,907 27,709 Matahari Department Store Tbk PT (Indonesia) (NON) 18,500 16,775 MAXIMUS, Inc. 354 15,944 McGraw-Hill Cos., Inc. (The) 5,300 347,627 Men's Wearhouse, Inc. (The) 725 24,686 MGM China Holdings, Ltd. (Hong Kong) 23,200 77,025 Namco Bandai Holdings, Inc. (Japan) 3,000 56,005 Navistar International Corp. (NON) (S) 683 24,916 Next PLC (United Kingdom) 2,039 170,328 Nintendo Co., Ltd. (Japan) 100 11,323 Nissan Motor Co., Ltd. (Japan) 5,800 58,062 O'Reilly Automotive, Inc. (NON) 2,500 318,975 OPAP SA (Greece) 4,614 51,497 Panasonic Corp. (Japan) (NON) 6,800 65,582 Pearson PLC (United Kingdom) 508 10,338 Perry Ellis International, Inc. 1,477 27,827 PetSmart, Inc. 2,500 190,650 Pier 1 Imports, Inc. 484 9,448 Pitney Bowes, Inc. (S) 1,344 24,447 Prada SpA (Italy) 2,000 19,379 Priceline.com, Inc. (NON) 800 808,760 PulteGroup, Inc. 8,500 140,250 Randstad Holding NV (Netherlands) 515 29,011 ReachLocal, Inc. (NON) (S) 766 9,123 Renault SA (France) 767 61,148 Ryland Group, Inc. (The) (S) 1,214 49,216 Sands China, Ltd. (Hong Kong) 4,000 24,730 Sears Hometown and Outlet Stores, Inc. (NON) 615 19,526 Select Comfort Corp. (NON) (S) 1,240 30,194 Sinclair Broadcast Group, Inc. Class A 2,070 69,386 SJM Holdings, Ltd. (Hong Kong) 34,000 95,566 Sonic Automotive, Inc. Class A 3,634 86,489 Sports Direct International PLC (United Kingdom) (NON) 2,384 27,306 Steven Madden, Ltd. (NON) 366 19,702 Sun TV Network, Ltd. (India) 944 5,929 Swatch Group AG (The) (Switzerland) 605 68,237 Swatch Group AG (The) (Switzerland) 106 68,217 Tata Motors, Ltd. (India) 1,206 6,405 Thomas Cook Group PLC (United Kingdom) (NON) 10,867 26,987 Tile Shop Holdings, Inc. (NON) 978 28,841 TiVo, Inc. (NON) 880 10,947 TJX Cos., Inc. (The) 12,100 682,319 Total Systems Services, Inc. 9,700 285,374 Town Sports International Holdings, Inc. 1,576 20,456 Toyota Motor Corp. (Japan) 3,900 248,772 Trump Entertainment Resorts, Inc. (NON) 34 68 TUI Travel PLC (United Kingdom) 6,660 39,645 URS Corp. 1,900 102,125 Vail Resorts, Inc. 217 15,055 Valeo SA (France) 295 25,191 ValueClick, Inc. (NON) (S) 1,194 24,895 VOXX International Corp. (NON) 2,853 39,086 Wal-Mart Stores, Inc. 1,897 140,302 World Fuel Services Corp. (S) 1,095 40,854 WPP PLC (United Kingdom) 4,843 99,572 Wyndham Worldwide Corp. 3,100 189,007 Wynn Resorts, Ltd. 1,800 284,418 Consumer staples (5.2%) AFC Enterprises (NON) 994 43,328 Ajinomoto Co., Inc. (Japan) 2,000 26,248 Alsea SAB de CV (Mexico) 2,700 7,556 Angie's List, Inc. (NON) (S) 443 9,968 Anheuser-Busch InBev NV (Belgium) 1,395 138,862 Associated British Foods PLC (United Kingdom) 4,192 127,313 Barrett Business Services, Inc. 641 43,146 Beacon Roofing Supply, Inc. (NON) 370 13,642 Blue Nile, Inc. (NON) 383 15,676 Bright Horizons Family Solutions, Inc. (NON) 712 25,511 British American Tobacco (BAT) PLC (United Kingdom) 2,884 152,977 Britvic PLC (United Kingdom) 1,215 11,261 Brown-Forman Corp. Class B 200 13,626 Bunge, Ltd. 86 6,528 Calbee, Inc. (Japan) 3,600 104,233 Carrefour SA (France) 2,297 78,853 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 10,000 645 Coca-Cola Co. (The) 4,400 166,672 Coca-Cola Enterprises, Inc. 300 12,063 Colgate-Palmolive Co. 5,900 349,870 Constellation Brands, Inc. Class A (NON) 2,700 154,980 Core-Mark Holding Co., Inc. 445 29,566 Costco Wholesale Corp. 3,200 368,384 CVS Caremark Corp. 13,400 760,450 Diageo PLC (United Kingdom) 2,222 70,685 Distribuidora Internacional de Alimentacion SA (Spain) 6,195 53,713 Fomento Economico Mexicano SAB de CV ADR (Mexico) 150 14,564 General Mills, Inc. 8,100 388,152 Geo Group, Inc. (The) 725 24,106 Grand Canyon Education, Inc. (NON) 279 11,238 Hain Celestial Group, Inc. (The) (NON) 204 15,732 Henkel AG & Co. KGaA (Preference) (Germany) 355 36,582 Ingredion, Inc. 151 9,992 ITOCHU Corp. (Japan) 1,100 13,451 ITT Educational Services, Inc. (NON) (S) 3,022 93,682 Japan Tobacco, Inc. (Japan) 5,800 208,291 JM Smucker Co. (The) 1,800 189,072 Kao Corp. (Japan) 1,100 34,244 Kerry Group PLC Class A (Ireland) 917 55,770 Kforce, Inc. 1,761 31,152 Koninklijke Ahold NV (Netherlands) 3,597 62,312 Kraft Foods Group, Inc. 7,300 382,812 L'Oreal SA (France) 802 137,739 Lawson, Inc. (Japan) 200 15,647 Liberty Interactive Corp. Class A (NON) 11,700 274,599 Lorillard, Inc. (S) 10,600 474,668 Magnit OJSC (Russia) 116 29,391 Molson Coors Brewing Co. Class B 2,400 120,312 MWI Veterinary Supply, Inc. (NON) 214 31,963 Nestle SA (Switzerland) 4,477 313,120 On Assignment, Inc. (NON) 972 32,076 OpenTable, Inc. (NON) 215 15,046 Papa John's International, Inc. 443 30,957 Pernod Ricard SA (France) 247 30,672 Philip Morris International, Inc. 14,706 1,273,393 Pinnacle Foods, Inc. (S) 878 23,241 Pool Corp. 277 15,548 Prestige Brands Holdings, Inc. (NON) 1,088 32,771 Procter & Gamble Co. (The) 20,924 1,581,645 Reckitt Benckiser Group PLC (United Kingdom) 1,909 139,690 Robert Half International, Inc. 3,300 128,799 SABMiller PLC (United Kingdom) 1,959 99,694 Spartan Stores, Inc. (S) 878 19,369 Suedzucker AG (Germany) 1,686 49,678 TrueBlue, Inc. (NON) 3,545 85,115 Unilever PLC (United Kingdom) 3,485 137,662 United Natural Foods, Inc. (NON) 269 18,082 USANA Health Sciences, Inc. (NON) 221 19,181 Walgreen Co. 10,000 538,000 WM Morrison Supermarkets PLC (United Kingdom) 1,646 7,461 Wolseley PLC (United Kingdom) 607 31,416 Woolworths, Ltd. (Australia) 1,389 45,353 Energy (4.6%) Alpha Natural Resources, Inc. (NON) (S) 15,475 92,231 BG Group PLC (United Kingdom) 1,892 36,158 BP PLC (United Kingdom) 20,984 147,128 Cabot Oil & Gas Corp. 6,900 257,508 Callon Petroleum Co. (NON) 4,568 24,987 Canadian Natural Resources, Ltd. (Canada) 951 29,886 Chevron Corp. 4,101 498,272 ConocoPhillips 15,148 1,052,937 Delek US Holdings, Inc. 742 15,649 EPL Oil & Gas, Inc. (NON) 1,488 55,220 Exxon Mobil Corp. 14,804 1,273,736 Ezion Holdings, Ltd. (Singapore) 22,000 38,580 FutureFuel Corp. 2,813 50,521 Gulfport Energy Corp. (NON) 338 21,747 Halliburton Co. 317 15,264 Helix Energy Solutions Group, Inc. (NON) 1,577 40,008 Helmerich & Payne, Inc. (S) 1,900 131,005 HollyFrontier Corp. (S) 3,600 151,596 Key Energy Services, Inc. (NON) (S) 3,484 25,398 Kodiak Oil & Gas Corp. (NON) 2,111 25,459 Marathon Petroleum Corp. 5,250 337,680 Occidental Petroleum Corp. 9,895 925,578 Oceaneering International, Inc. 2,100 170,604 Oil States International, Inc. (NON) 1,400 144,844 ONEOK, Inc. 4,100 218,612 Peabody Energy Corp. 5,200 89,700 Phillips 66 8,524 492,858 Repsol YPF SA (Spain) 2,135 52,929 Rosetta Resources, Inc. (NON) 316 17,209 Royal Dutch Shell PLC Class A (United Kingdom) 4,725 156,046 Royal Dutch Shell PLC Class A (United Kingdom) 3,009 99,244 Royal Dutch Shell PLC Class B (United Kingdom) 3,646 125,989 Schlumberger, Ltd. 14,400 1,272,384 Statoil ASA (Norway) 3,606 81,856 Stone Energy Corp. (NON) 1,008 32,689 Suncor Energy, Inc. (Canada) 1,391 49,736 Swift Energy Co. (NON) (S) 1,248 14,252 Tesoro Corp. 2,700 118,746 Total SA (France) 2,624 152,272 Unit Corp. (NON) 488 22,687 Vaalco Energy, Inc. (NON) 5,169 28,843 Valero Energy Corp. 8,600 293,690 W&T Offshore, Inc. (S) 889 15,753 Woodside Petroleum, Ltd. (Australia) 1,889 67,512 Financials (9.5%) 3i Group PLC (United Kingdom) 11,795 69,467 Access National Corp. 839 11,964 ACE, Ltd. 347 32,465 Admiral Group PLC (United Kingdom) 316 6,308 AG Mortgage Investment Trust, Inc. (R) 505 8,393 Ageas (Belgium) 2,281 92,390 Agree Realty Corp. (R) 847 25,562 AIA Group, Ltd. (Hong Kong) 32,200 151,329 Alleghany Corp. (NON) 600 245,790 Allianz SE (Germany) 1,206 189,585 Allied World Assurance Co. Holdings AG 2,151 213,788 American Capital Agency Corp. (R) 5,100 115,107 American Equity Investment Life Holding Co. (S) 1,991 42,249 American Financial Group, Inc. 2,944 159,153 American International Group, Inc. 16,200 787,806 Amtrust Financial Services, Inc. (S) 582 22,733 Aon PLC 8,300 617,852 Arlington Asset Investment Corp. Class A (S) 580 13,792 ARMOUR Residential REIT, Inc. (R) 2,698 11,332 Ashford Hospitality Trust, Inc. (R) 3,174 39,167 Assicurazioni Generali SpA (Italy) 4,794 95,662 Associated Banc-Corp. (S) 6,400 99,136 Australia & New Zealand Banking Group, Ltd. (Australia) 4,221 121,205 AvalonBay Communities, Inc. (R) 1,400 177,926 AXA SA (France) 5,737 132,912 Axis Capital Holdings, Ltd. 3,800 164,578 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 7,874 1,076 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 7,564 84,524 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,898 47,298 Banco Santander Central Hispano SA (Spain) 11,445 93,334 Bangkok Bank PCL NVDR (Thailand) 2,500 15,665 Bank of Kentucky Financial Corp. 502 13,710 Bank of Yokohama, Ltd. (The) (Japan) 14,000 79,902 Barclays PLC NPR (United Kingdom) (NON) 5,033 6,580 Barclays PLC (United Kingdom) 29,527 126,912 Bellway PLC (United Kingdom) 1,073 22,843 Berkshire Hathaway, Inc. Class B (NON) 2,400 272,424 BNP Paribas SA (France) 1,180 79,818 BofI Holding, Inc. (NON) (S) 1,188 77,054 Cardinal Financial Corp. 1,654 27,341 CBL & Associates Properties, Inc. (R) 1,128 21,545 Chimera Investment Corp. (R) 18,600 56,544 China Pacific Insurance (Group) Co., Ltd. (China) 6,200 22,223 CIT Group, Inc. (NON) 5,700 277,989 Citizens & Northern Corp. 1,067 21,276 City National Corp. (S) 1,900 126,654 CNO Financial Group, Inc. 2,108 30,355 Commonwealth Bank of Australia (Australia) 3,172 210,722 CoreLogic, Inc. (NON) 7,400 200,170 CoreSite Realty Corp. (R) (S) 295 10,012 Credit Acceptance Corp. (NON) 282 31,248 Credit Agricole SA (France) (NON) 7,829 86,331 Credit Saison Co., Ltd. (Japan) 1,900 51,397 Credit Suisse Group (Switzerland) 1,475 45,048 CYS Investments, Inc. (R) 1,611 13,097 DBS Group Holdings, Ltd. (Singapore) 5,000 65,442 Deutsche Bank AG (Germany) 1,893 86,919 Dexus Property Group (Australia) (R) 79,730 74,752 DFC Global Corp. (NON) 3,069 33,728 Discover Financial Services 8,900 449,806 Eagle Bancorp, Inc. 841 23,792 East West Bancorp, Inc. 1,352 43,196 Eaton Vance Corp. (S) 4,000 155,320 Education Realty Trust, Inc. (R) 3,170 28,847 Encore Capital Group, Inc. (NON) (S) 1,127 51,684 EPR Properties (R) 477 23,249 Federal Realty Investment Trust (R) 1,100 111,595 Fidelity National Financial, Inc. Class A 7,400 196,840 Fifth Third Bancorp 24,100 434,764 Financial Institutions, Inc. 1,104 22,588 First Community Bancshares Inc. 1,045 17,086 First Industrial Realty Trust (R) 1,014 16,498 FirstMerit Corp. 1,296 28,136 Flushing Financial Corp. 1,076 19,852 Genworth Financial, Inc. Class A (NON) 24,513 313,521 Glimcher Realty Trust (R) 1,983 19,334 Goldman Sachs Group, Inc. (The) 6,500 1,028,365 Greenhill & Co., Inc. 414 20,650 Grupo Financiero Banorte SAB de CV (Mexico) 4,500 28,039 Hammerson PLC (United Kingdom) (R) 4,867 39,475 Hang Seng Bank, Ltd. (Hong Kong) 4,700 76,658 Hanmi Financial Corp. 2,182 36,156 Hatteras Financial Corp. (R) (S) 1,900 35,549 Health Care REIT, Inc. (R) 3,300 205,854 Heartland Financial USA, Inc. (S) 742 20,672 Heritage Financial Group, Inc. 927 16,148 HFF, Inc. Class A 2,817 70,566 Hongkong Land Holdings, Ltd. (Hong Kong) 2,000 13,200 Housing Development Finance Corp., Ltd. (HDFC) (India) 1,479 18,055 HSBC Holdings PLC (United Kingdom) 25,310 274,283 ING Groep NV (Netherlands) (NON) 7,938 89,681 Insurance Australia Group, Ltd. (Australia) 18,079 99,003 Intact Financial Corp. (Canada) 299 17,933 Invesco Mortgage Capital, Inc. (R) 814 12,527 Investor AB Class B (Sweden) 2,082 63,172 Investors Real Estate Trust (R) 2,298 18,959 iStar Financial, Inc. (NON) (R) 1,925 23,177 Joyo Bank, Ltd. (The) (Japan) 12,000 64,337 JPMorgan Chase & Co. 32,443 1,676,979 KKR & Co. LP 1,700 34,986 Legal & General Group PLC (United Kingdom) 21,241 67,467 Lexington Realty Trust (R) (S) 4,454 50,018 Lloyds Banking Group PLC (United Kingdom) (NON) 154,019 183,465 LTC Properties, Inc. (R) 1,190 45,196 Maiden Holdings, Ltd. (Bermuda) 1,824 21,541 MainSource Financial Group, Inc. 1,639 24,896 MFA Financial, Inc. (R) 2,708 20,175 Mitsubishi Estate Co., Ltd. (Japan) 2,000 58,925 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 15,000 95,681 MS&AD Insurance Group Holdings (Japan) 300 7,813 Muenchener Rueckversicherungs AG (Germany) 417 81,490 Nasdaq OMX Group, Inc. (The) 4,900 157,241 National Health Investors, Inc. (R) 662 37,661 Nelnet, Inc. Class A 985 37,873 Nordea Bank AB (Sweden) 2,453 29,581 Northern Trust Corp. 4,700 255,633 Ocwen Financial Corp. (NON) 582 32,458 OFG Bancorp (Puerto Rico) (S) 996 16,125 One Liberty Properties, Inc. (R) (S) 1,112 22,551 ORIX Corp. (Japan) 1,800 29,208 Pacific Premier Bancorp, Inc. (NON) 1,017 13,668 PartnerRe, Ltd. 2,144 196,262 Peoples Bancorp, Inc. 1,018 21,256 Persimmon PLC (United Kingdom) 1,584 27,849 PHH Corp. (NON) 877 20,820 PNC Financial Services Group, Inc. 8,400 608,580 Popular, Inc. (Puerto Rico) (NON) 4,959 130,075 Portfolio Recovery Associates, Inc. (NON) (S) 1,082 64,855 Protective Life Corp. 3,853 163,945 Prudential PLC (United Kingdom) 8,254 153,801 PS Business Parks, Inc. (R) 648 48,354 Public Storage (R) 1,900 305,045 Regus PLC (United Kingdom) 13,511 39,809 Republic Bancorp, Inc. Class A (S) 663 18,266 Resona Holdings, Inc. (Japan) 23,200 118,484 Sberbank of Russia ADR (Russia) 3,677 44,308 SCOR SE (France) 619 20,496 Sekisui House, Ltd. (Japan) 1,000 13,409 Select Income REIT (R) 829 21,388 Shopping Centres Australasia Property Group (Australia) (R) 11,272 16,089 Simon Property Group, Inc. (R) 3,300 489,159 Skandinaviska Enskilda Banken AB (Sweden) 6,397 67,785 Sovran Self Storage, Inc. (R) 210 15,893 SpareBank 1 SR-Bank ASA (Norway) (NON) 2,225 17,650 St. Joe Co. (The) (NON) 2,690 52,778 Starwood Property Trust, Inc. (R) 633 15,173 State Street Corp. 8,300 545,725 Stewart Information Services Corp. (S) 1,475 47,185 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,100 149,646 Summit Hotel Properties, Inc. (R) 2,867 26,348 Sun Hung Kai Properties, Ltd. (Hong Kong) 1,000 13,603 Swedbank AB Class A (Sweden) 3,084 71,837 Symetra Financial Corp. (S) 1,806 32,183 Tanger Factory Outlet Centers (R) 1,800 58,770 Tokio Marine Holdings, Inc. (Japan) 1,200 39,127 Tokyu Land Corp. (Japan) (F) 12,000 124,645 Toronto-Dominion Bank (Canada) 2,300 206,954 UBS AG (Switzerland) 8,051 164,697 UniCredit SpA (Italy) 9,834 62,688 Universal Health Realty Income Trust (R) 279 11,682 Validus Holdings, Ltd. (S) 3,705 137,011 Visa, Inc. Class A 100 19,110 Vornado Realty Trust (R) 2,600 218,556 WageWorks, Inc. (NON) 664 33,499 Walter Investment Management Corp. (NON) 408 16,132 Washington Banking Co. 1,279 17,983 Wells Fargo & Co. 6,985 288,620 Westfield Group (Australia) 4,695 48,223 Westfield Retail Trust (Australia) (R) 2,441 6,763 Westpac Banking Corp. (Australia) 2,845 86,869 Wheelock and Co., Ltd. (Hong Kong) 19,000 100,807 Health care (7.2%) Abaxis, Inc. 235 9,894 AbbVie, Inc. 12,300 550,179 ACADIA Pharmaceuticals, Inc. (NON) (S) 2,289 62,879 Accuray, Inc. (NON) 2,059 15,216 Actelion, Ltd. (Switzerland) 918 65,169 Aegerion Pharmaceuticals, Inc. (NON) 130 11,142 Alere, Inc. (NON) 1,140 34,850 Align Technology, Inc. (NON) 450 21,654 Alkermes PLC (NON) 495 16,642 Amedisys, Inc. (NON) (S) 963 16,583 AmerisourceBergen Corp. 7,000 427,700 Amgen, Inc. 8,100 906,714 AmSurg Corp. (NON) 717 28,465 Array BioPharma, Inc. (NON) 2,118 13,174 Astellas Pharma, Inc. (Japan) 1,800 91,561 AstraZeneca PLC (United Kingdom) 4,073 212,023 athenahealth, Inc. (NON) 98 10,639 Auxilium Pharmaceuticals, Inc. (NON) 1,051 19,160 Bayer AG (Germany) 1,730 203,992 Bio-Reference Labs, Inc. (NON) 245 7,321 Biospecifics Technologies Corp. (NON) 267 5,198 Bristol-Myers Squibb Co. 18,100 837,668 Celgene Corp. (NON) 5,200 800,436 Centene Corp. (NON) 206 13,176 Chemed Corp. (S) 786 56,199 CIGNA Corp. 7,600 584,136 Coloplast A/S Class B (Denmark) 1,694 96,451 Computer Programs & Systems, Inc. 176 10,296 Conatus Pharmaceuticals, Inc. (NON) 309 3,105 Conmed Corp. 1,444 49,082 Covidien PLC 435 26,509 Cubist Pharmaceuticals, Inc. (NON) 861 54,717 Cyberonics, Inc. (NON) 215 10,909 DexCom, Inc. (NON) 301 8,497 Eli Lilly & Co. 11,063 556,801 Endo Health Solutions, Inc. (NON) 831 37,761 Exact Sciences Corp. (NON) 249 2,941 Gentium SpA ADR (Italy) (NON) 2,508 68,042 GlaxoSmithKline PLC (United Kingdom) 8,221 207,287 Globus Medical, Inc. Class A (NON) 901 15,731 Greatbatch, Inc. (NON) 1,774 60,369 Grifols SA ADR (Spain) 556 16,836 Haemonetics Corp. (NON) 430 17,148 HCA Holdings, Inc. 5,300 226,575 Health Net, Inc. (NON) 649 20,573 HealthSouth Corp. (NON) 1,468 50,617 Hi-Tech Pharmacal Co., Inc. 311 13,420 Hill-Rom Holdings, Inc. 1,032 36,977 Hisamitsu Pharmaceutical Co., Inc. (Japan) 1,000 55,751 Incyte Corp., Ltd. (NON) 267 10,186 Insulet Corp. (NON) (S) 537 19,461 Insys Therapeutics, Inc. (NON) (S) 1,819 63,647 Isis Pharmaceuticals, Inc. (NON) (S) 336 12,613 Jazz Pharmaceuticals PLC (NON) 1,259 115,790 Johnson & Johnson 5,210 451,655 Kindred Healthcare, Inc. 1,353 18,171 Lexicon Pharmaceuticals, Inc. (NON) 2,877 6,818 Magellan Health Services, Inc. (NON) 248 14,870 McKesson Corp. 5,500 705,650 MedAssets, Inc. (NON) 1,888 47,993 Medicines Co. (The) (NON) 859 28,794 Merck & Co., Inc. 2,618 124,643 Merck KGaA (Germany) 152 23,720 NewLink Genetics Corp. (NON) 444 8,338 Novartis AG (Switzerland) 1,732 133,106 Novo Nordisk A/S Class B (Denmark) 923 156,705 NPS Pharmaceuticals, Inc. (NON) 539 17,146 NxStage Medical, Inc. (NON) 977 12,857 Omega Healthcare Investors, Inc. (R) (S) 565 16,877 Orion OYJ Class B (Finland) 2,211 55,695 PDL BioPharma, Inc. (S) 622 4,957 Pfizer, Inc. 57,623 1,654,356 Providence Service Corp. (The) (NON) 1,730 49,634 Questcor Pharmaceuticals, Inc. (S) 735 42,630 Ramsay Health Care, Ltd. (Australia) 1,706 57,629 Receptos, Inc. (NON) 255 6,622 Repligen Corp. (NON) 1,027 11,389 Roche Holding AG-Genusschein (Switzerland) 1,070 288,575 Salix Pharmaceuticals, Ltd. (NON) 2,016 134,830 Sanofi (France) 2,821 286,115 Santarus, Inc. (NON) 670 15,122 Sequenom, Inc. (NON) (S) 3,331 8,894 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 16,000 27,850 Shire PLC (United Kingdom) 647 25,955 Spectrum Pharmaceuticals, Inc. 1,378 11,561 St. Jude Medical, Inc. 8,700 466,668 STAAR Surgical Co. (NON) 2,573 34,838 Stada Arzneimittel AG (Germany) 248 12,576 Steris Corp. 464 19,933 Suzuken Co., Ltd. (Japan) 700 23,002 TearLab Corp. (NON) 611 6,758 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 459 17,341 Trinity Biotech PLC ADR (Ireland) 812 17,669 Triple-S Management Corp. Class B (Puerto Rico) (NON) 563 10,354 United Therapeutics Corp. (NON) (S) 1,733 136,647 Ventas, Inc. (R) 3,800 233,700 ViroPharma, Inc. (NON) (S) 3,168 124,502 Warner Chilcott PLC Class A 12,967 296,296 WellCare Health Plans, Inc. (NON) 981 68,415 WellPoint, Inc. 8,300 693,963 Zimmer Holdings, Inc. 4,800 394,272 Technology (7.5%) Acacia Research Corp. 440 10,146 Accenture PLC Class A 11,300 832,132 Actuate Corp. (NON) 5,289 38,874 Acxiom Corp. (NON) 1,850 52,522 Amadeus IT Holding SA Class A (Spain) 204 7,231 Anixter International, Inc. (NON) 610 53,473 AOL, Inc. (NON) 6,500 224,770 Apple, Inc. 5,272 2,513,426 ASML Holding NV (Netherlands) 980 96,783 ASML Holding NV ADR (Netherlands) 120 11,851 Aspen Technology, Inc. (NON) 854 29,506 ASUSTeK Computer, Inc. (Taiwan) 1,000 7,965 AVG Technologies NV (Netherlands) (NON) 883 21,139 Avnet, Inc. 3,200 133,472 Bottomline Technologies, Inc. (NON) 323 9,005 Brady Corp. Class A 1,123 34,252 Broadcom Corp. Class A 7,200 187,272 Brocade Communications Systems, Inc. (NON) 20,972 168,825 CACI International, Inc. Class A (NON) (S) 148 10,228 Calix, Inc. (NON) 801 10,197 Cap Gemini (France) 1,282 76,260 Casetek Holdings, Ltd. (Taiwan) 2,000 10,721 Cavium, Inc. (NON) 261 10,753 Ceva, Inc. (NON) 799 13,783 Cirrus Logic, Inc. (NON) (S) 1,499 33,997 Cisco Systems, Inc. 46,000 1,077,320 Commvault Systems, Inc. (NON) 403 35,395 Cornerstone OnDemand, Inc. (NON) 416 21,399 CSG Systems International, Inc. 387 9,694 EMC Corp. 20,500 523,980 EnerSys 1,164 70,573 Entegris, Inc. (NON) 2,535 25,730 Fairchild Semiconductor International, Inc. (NON) 949 13,182 FANUC Corp. (Japan) 500 82,456 FEI Co. 461 40,476 Gemalto NV (Netherlands) (S) 665 71,405 GenMark Diagnostics, Inc. (NON) (S) 4,114 49,985 Google, Inc. Class A (NON) 1,115 976,640 Hon Hai Precision Industry Co., Ltd. (Taiwan) (NON) 800 2,054 IBM Corp. 2,272 420,729 Infoblox, Inc. (NON) 611 25,552 Integrated Silicon Solutions, Inc. (NON) 3,141 34,205 IntraLinks Holdings, Inc. (NON) 2,579 22,695 Ixia (NON) 328 5,140 Keyence Corp. (Japan) 300 113,688 Konica Minolta Holdings, Inc. (Japan) 8,000 67,063 L-3 Communications Holdings, Inc. 2,200 207,900 Lam Research Corp. (NON) 3,974 203,429 Lexmark International, Inc. Class A 3,334 110,022 Magnachip Semiconductor Corp. (South Korea) (NON) 2,161 46,526 Manhattan Associates, Inc. (NON) 447 42,666 Marvell Technology Group, Ltd. 11,900 136,850 Mellanox Technologies, Ltd. (Israel) (NON) 369 14,007 Mentor Graphics Corp. (S) 2,476 57,864 Microsemi Corp. (NON) 607 14,720 Microsoft Corp. 42,911 1,429,365 MTS Systems Corp. 239 15,380 Netscout Systems, Inc. (NON) 824 21,070 NIC, Inc. 663 15,322 Nomura Research Institute, Ltd. (Japan) 1,800 62,445 NTT Data Corp. (Japan) 1,100 36,986 NVIDIA Corp. (S) 11,400 177,384 NXP Semiconductor NV (NON) 249 9,265 Omnivision Technologies, Inc. (NON) (S) 1,816 27,803 Omron Corp. (Japan) 2,900 104,588 Oracle Corp. 39,982 1,326,203 Perficient, Inc. (NON) 1,353 24,841 Photronics, Inc. (NON) (S) 2,458 19,246 Plantronics, Inc. 211 9,717 Polycom, Inc. (NON) 1,343 14,666 Procera Networks, Inc. (NON) (S) 1,071 16,590 PTC, Inc. (NON) 788 22,403 QLIK Technologies, Inc. (NON) 419 14,347 Quantum Corp. (NON) 12,740 17,581 RF Micro Devices, Inc. (NON) 8,259 46,581 Riverbed Technology, Inc. (NON) (S) 5,000 72,950 Rockwell Automation, Inc. 2,700 288,738 Rovi Corp. (NON) 1,331 25,515 Safeguard Scientifics, Inc. (NON) 1,094 17,165 Samsung Electronics Co., Ltd. (South Korea) 18 22,896 SAP AG (Germany) 936 69,227 Sartorius AG (Preference) (Germany) 200 22,338 SciQuest, Inc. (NON) 425 9,546 Semtech Corp. (NON) 636 19,074 Silicon Graphics International Corp. (NON) 692 11,245 Silicon Image, Inc. (NON) 3,994 21,328 SK Hynix, Inc. (South Korea) (NON) 1,570 44,192 SoftBank Corp. (Japan) 2,300 158,879 Sparton Corp. (NON) 895 22,823 SS&C Technologies Holdings, Inc. (NON) 783 29,832 Symantec Corp. 20,000 495,000 Synaptics, Inc. (NON) (S) 734 32,502 Tech Data Corp. (NON) 557 27,800 Telefonaktiebolaget LM Ericsson Class B (Sweden) 2,932 39,007 Tencent Holdings, Ltd. (China) 800 41,960 Teradyne, Inc. (NON) (S) 5,400 89,208 Tyler Technologies, Inc. (NON) 427 37,350 Ultimate Software Group, Inc. (NON) 365 53,801 Ultra Clean Holdings, Inc. (NON) 2,340 16,169 Unisys Corp. (NON) (S) 1,043 26,273 United Internet AG (Germany) 1,575 59,661 VeriFone Systems, Inc. (NON) 840 19,202 Verint Systems, Inc. (NON) 523 19,382 Western Digital Corp. 3,800 240,920 XO Group, Inc. (NON) 1,649 21,305 Yandex NV Class A (Russia) (NON) 941 34,271 Zynga, Inc. Class A (NON) 2,949 10,852 Transportation (0.9%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 4,003 47,476 Beijing Capital International Airport Co., Ltd. (China) 18,000 11,790 Central Japan Railway Co. (Japan) 1,100 140,780 ComfortDelgro Corp., Ltd. (Singapore) 34,000 53,390 Con-way, Inc. 1,412 60,843 Delta Air Lines, Inc. (S) 18,300 431,697 Deutsche Post AG (Germany) 2,676 88,804 Hawaiian Holdings, Inc. (NON) (S) 2,765 20,572 Hitachi Transport System, Ltd. (Japan) 1,100 15,287 International Consolidated Airlines Group SA (Spain) (NON) 15,506 84,748 Japan Airlines Co., Ltd. (Japan) (UR) 700 42,301 Jaypee Infratech, Ltd. (India) (NON) 14,618 3,666 Quality Distribution, Inc. (NON) 2,449 22,629 SkyWest, Inc. 1,436 20,851 Southwest Airlines Co. 16,700 243,152 Spirit Airlines, Inc. (NON) 1,153 39,513 StealthGas, Inc. (Greece) (NON) 2,211 20,209 Swift Transportation Co. (NON) (S) 3,177 64,144 Universal Truckload Services, Inc. 124 3,306 US Airways Group, Inc. (NON) (S) 2,717 51,514 Wabtec Corp. 2,600 163,462 Yamato Transport Co., Ltd. (Japan) 2,600 58,510 Utilities and power (1.2%) AES Corp. 13,561 180,226 American Electric Power Co., Inc. 8,100 351,135 Beijing Enterprises Water Group, Ltd. (China) 76,000 31,651 Centrica PLC (United Kingdom) 9,326 55,817 Chubu Electric Power Co., Inc. (Japan) 1,200 16,432 Cia Energetica de Minas Gerais ADR (Brazil) 702 6,065 CMS Energy Corp. 2,800 73,696 Enel SpA (Italy) 15,982 61,231 Energias de Portugal (EDP) SA (Portugal) 5,579 20,378 ENI SpA (Italy) 5,898 135,246 Entergy Corp. 3,200 202,208 GDF Suez (France) 3,441 86,446 Kansai Electric Power, Inc. (Japan) (NON) 10,500 134,595 Kinder Morgan, Inc. 7,900 281,003 Origin Energy, Ltd. (Australia) 3,032 39,883 PG&E Corp. (S) 5,700 233,244 PPL Corp. 3,400 103,292 Red Electrica Corporacion SA (Spain) 1,692 96,299 Tokyo Gas Co., Ltd. (Japan) 11,000 60,207 UGI Corp. (S) 2,700 105,651 United Utilities Group PLC (United Kingdom) 5,460 61,079 Veolia Environnement (France) 2,047 34,962 Total common stocks (cost $81,558,416) CORPORATE BONDS AND NOTES (18.5%) (a) Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $23,000 $20,901 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 13,000 13,952 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 15,750 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 125,000 154,328 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 15,000 14,213 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 82,000 76,978 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 75,000 81,000 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 10,000 8,844 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 25,000 25,875 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,163 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 20,000 19,200 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 52,250 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 18,000 21,103 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 50,000 58,744 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 5,000 5,100 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 35,000 32,739 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 63,769 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 97,930 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 20,000 18,947 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 10,000 9,727 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 35,000 35,504 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 9,607 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 63,000 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 20,000 22,067 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 30,000 32,325 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 57,750 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 20,000 20,075 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,275 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 55,000 65,588 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 30,000 31,088 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 25,000 25,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 19,550 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 30,000 31,050 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 27,750 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 49,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 35,000 33,163 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 40,000 34,900 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 217,215 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 55,000 62,700 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 43,350 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 66,306 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 200,000 220,149 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 6,000 5,900 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 10,000 10,438 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 25,750 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 10,000 9,707 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 10,000 10,122 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 38,413 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 10,000 10,100 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 5,000 5,119 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 5,000 4,725 PQ Corp. 144A sr. notes 8 3/4s, 2018 25,000 26,688 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 80,456 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 41,000 42,522 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 38,000 40,383 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 30,000 33,450 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 30,000 31,050 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 25,000 26,063 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 23,625 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 5,425 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 10,000 10,004 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 5,000 5,175 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 10,000 10,425 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 5,000 4,725 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 45,000 50,850 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 40,000 39,600 USG Corp. sr. unsec. notes 9 3/4s, 2018 30,000 34,725 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 20,000 19,200 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 15,000 17,546 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 60,000 73,078 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 38,235 Capital goods (1.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 60,000 63,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 65,000 71,988 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,900 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 29,700 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 27,063 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 46,200 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 40,000 41,600 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 45,258 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 20,000 20,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 22,650 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 55,000 59,538 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 5,000 5,350 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 65,000 59,313 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 80,186 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 142,000 147,148 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 35,000 25,375 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 5,000 4,938 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 60,000 49,978 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 30,000 27,144 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 35,350 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 30,000 32,625 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 159,000 199,407 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 15,000 14,588 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 55,000 51,700 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 65,000 66,788 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 45,000 47,700 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 20,156 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 20,000 20,075 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 108,000 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 70,000 70,671 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,500 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 30,000 32,550 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 50,000 50,563 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 45,000 48,488 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 15,000 15,113 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 45,000 47,925 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 10,000 10,750 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 30,000 28,875 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 123,100 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 14,756 Communication services (2.2%) Adelphia Communications Corp. escrow bonds zero %, 2014 55,000 413 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 75,000 86,348 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 45,000 50,016 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 63,000 68,088 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 120,000 99,054 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 91,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,725 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 20,000 22,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 30,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 15,000 13,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 25,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 15,000 13,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 40,000 42,200 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 10,000 9,763 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 5,000 5,288 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 15,000 15,630 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 60,000 62,775 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 114,000 143,430 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 17,000 20,409 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 44,267 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,088 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 30,000 27,600 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,918 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 25,000 26,750 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 14,888 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 101,155 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 75,000 85,500 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 30,000 31,538 Equinix, Inc. sr. unsec. notes 7s, 2021 20,000 21,350 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 15,000 17,175 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 50,000 55,250 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 15,000 16,575 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 10,000 10,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 47,588 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 53,875 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 37,800 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 15,000 14,888 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 70,000 73,850 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 90,000 93,150 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 38,385 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 33,075 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 38,238 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 10,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 35,000 35,350 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 20,900 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 45,000 45,113 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 40,000 40,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 35,000 24,850 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 10,000 10,350 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 30,000 27,225 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,334 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 44,500 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 25,000 23,563 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 123,813 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 27,961 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 85,000 74,313 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,240 SBA Telecommunications, Inc. notes 5 3/4s, 2020 10,000 9,925 SBA Tower Trust 144A notes 2.933s, 2017 125,000 126,519 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 42,000 39,507 Sprint Capital Corp. company guaranty 6 7/8s, 2028 170,000 151,725 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 65,000 66,300 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 25,000 25,250 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 35,000 39,550 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 35,000 40,250 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 20,000 20,300 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 93,800 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,263 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 65,000 82,370 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 150,000 148,004 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 23,297 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 156,000 170,067 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 4,000 4,666 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 350,000 389,089 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 30,000 32,052 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 45,000 54,155 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 50,000 60,237 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 40,000 38,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 15,000 16,313 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 26,938 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 106,250 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 20,000 18,300 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,125 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 72,475 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 30,975 Consumer cyclicals (2.8%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 40,000 45,600 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 3,325 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 16,969 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 15,619 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 20,000 21,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 20,000 21,900 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 15,000 14,400 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 20,000 20,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 15,000 14,025 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 45,000 45,225 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 20,000 19,618 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 43,200 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 16,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 16,125 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 38,938 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 15,000 15,413 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 60,000 60,900 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 140,000 131,775 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 73,058 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 31,350 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,481 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 20,000 19,100 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 56,788 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 4,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,200 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 70,827 75,962 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 43,538 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 60,000 58,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 65,000 66,950 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 45,000 42,413 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 30,000 31,125 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 5,000 5,050 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 45,000 46,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 3,000 2,954 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 31,000 32,776 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 45,400 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 94,075 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 29,000 31,211 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 60,000 63,300 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 10,000 9,338 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 24,000 26,416 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 47,865 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 300,000 372,894 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 25,000 24,750 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 20,000 19,600 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 10,000 9,850 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 15,000 13,706 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 39,000 37,928 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 56,000 55,860 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 20,000 20,300 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 25,000 26,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 55,000 54,348 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $35,000 26,250 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 37,713 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 15,000 14,017 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 40,000 53,001 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 72,103 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 31,000 33,830 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 14,000 14,532 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 (R) 30,000 29,978 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 50,000 51,375 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 30,000 33,225 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 14,063 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 25,000 26,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 36,750 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 45,000 51,188 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 15,000 15,413 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 10,556 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 26,313 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 45,000 48,713 L Brands, Inc. sr. notes 5 5/8s, 2022 15,000 15,375 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 30,000 30,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 40,000 41,150 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 15,000 13,800 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 50,000 52,500 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 69,875 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 45,000 51,503 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 19,000 21,493 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 42,943 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 95,000 80,282 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 19,800 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 135,000 136,335 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 45,000 49,388 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 30,000 29,475 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 35,000 39,113 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 16,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 26,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 20,000 23,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 21,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,325 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 30,000 30,300 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 20,000 20,525 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 106,052 116,392 Navistar International Corp. sr. notes 8 1/4s, 2021 54,000 54,810 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 45,000 45,900 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 45,000 44,325 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 30,000 30,675 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 59,764 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 104,064 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 15,263 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 10,000 10,025 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 15,000 14,438 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 54,875 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 10,000 10,875 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 20,000 19,513 Owens Corning company guaranty sr. unsec. notes 9s, 2019 19,000 22,943 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 30,000 29,400 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 26,813 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 20,000 20,250 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 52,594 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 56,125 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 30,300 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 5,000 5,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 5,000 5,263 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 10,000 11,625 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 16,388 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 11,150 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 27,000 29,835 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 15,000 14,100 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 25,000 23,125 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 32,000 34,880 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 55,375 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 20,000 20,650 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 59,950 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 35,000 37,713 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 15,000 14,250 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 15,000 14,888 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 (FWC) 15,000 14,963 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 35,000 35,263 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 10,000 9,650 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 35,000 33,338 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,225 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 35,000 37,188 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 15,000 15,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 90,000 84,641 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 15,000 14,325 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 7,000 7,595 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 15,000 14,100 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 40,000 43,700 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,409 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 40,000 36,982 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 9,850 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 31,425 32,682 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 10,000 10,050 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 43,800 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 176,258 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 10,313 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 29,277 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 9,598 Consumer staples (1.2%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 39,625 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 15,000 13,050 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 17,000 22,474 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,641 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 86,607 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 68,965 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 15,000 15,938 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 17,288 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 10,850 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 15,000 13,875 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 20,000 19,000 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,981 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 43,338 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 33,675 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 65,000 57,507 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 10,000 11,250 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 40,000 42,800 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 10,000 9,900 Claire's Stores, Inc. 144A sr. notes 9s, 2019 45,000 49,838 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 10,000 9,150 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 68,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 21,300 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 10,000 9,475 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 10,000 9,313 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 74,105 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 55,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 5,000 5,663 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 55,125 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 80,000 78,148 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 25,000 26,072 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 53,120 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 50,063 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 42,800 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 45,000 53,319 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 45,000 42,919 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 16,163 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 20,000 20,650 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 15,000 15,450 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 70,883 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) $10,000 9,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 15,000 15,788 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 5,000 4,975 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 82,374 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 10,000 9,906 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 31,116 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 20,000 20,950 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 65,000 68,738 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 48,000 51,120 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 51,000 63,676 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 68,627 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 50,000 48,722 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,652 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 73,833 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 21,025 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 5,000 5,256 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 53,125 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 45,000 43,313 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 35,000 39,725 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,763 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 30,000 31,050 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 10,000 10,125 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 5,000 5,113 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 80,000 89,693 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 25,000 27,188 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 45,000 50,400 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 15,000 15,300 Energy (2.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,413 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 15,413 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 55,000 51,700 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 24,825 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 85,000 105,963 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 26,000 29,187 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 36,165 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 60,000 58,740 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 5,000 4,947 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 40,000 40,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 20,950 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 35,000 37,188 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 152,476 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 105,000 118,724 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 70,850 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 39,375 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 36,925 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 10,000 10,025 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 40,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 47,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 20,000 19,700 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,950 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 10,725 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 96,525 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 53,125 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 70,000 70,438 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 40,000 39,200 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,438 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 15,000 15,413 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 20,000 19,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 60,225 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 10,000 10,575 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 90,488 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 30,000 30,150 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 25,000 25,188 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 34,000 36,890 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 208,490 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 72,800 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 45,000 47,025 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 10,000 10,575 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 85,000 87,125 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 5,000 5,319 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 10,000 10,025 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 40,000 42,350 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 15,000 16,088 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 30,000 36,007 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 20,000 20,850 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,618 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 50,000 49,500 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 60,000 65,550 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 5,000 4,875 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 72,150 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 75,000 70,688 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 20,000 11,600 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 27,181 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 30,000 30,225 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 20,000 19,500 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 45,000 33,975 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 34,563 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 84,849 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 40,000 40,100 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 20,000 21,250 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 30,000 31,650 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 40,000 42,042 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 30,000 29,250 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 30,000 33,525 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 30,000 29,925 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 63,050 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 81,375 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 322,432 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 158,000 169,106 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,550 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 14,513 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 59,263 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 15,000 14,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 110,000 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 15,000 15,225 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 85,000 90,100 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 15,150 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 15,000 15,564 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 35,000 37,188 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 99,200 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 20,800 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 15,600 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 5,000 5,088 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 54,479 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 42,036 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,550 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 30,750 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 70,000 94,451 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 15,572 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,051 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 35,000 35,525 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 35,000 35,788 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,267 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,348 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 15,206 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 55,000 58,025 Financials (3.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 50,000 50,386 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 213,662 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 116,326 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 92,851 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 20,000 19,700 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 35,000 37,275 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 10,000 10,125 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 37,427 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 26,938 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 28,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 22,475 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 33,750 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 76,000 88,958 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 169,673 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 108,418 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 160,361 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 85,000 84,788 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 90,000 101,527 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 105,000 106,347 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 95,000 85,500 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,351 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 42,223 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 29,000 26,324 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 40,625 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 75,000 75,758 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 68,303 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 16,013 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 15,000 14,063 CIT Group, Inc. company guaranty sr. notes 5s, 2023 20,000 19,400 CIT Group, Inc. sr. unsec. notes 5s, 2022 35,000 34,213 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 30,000 31,050 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 25,000 26,188 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 55,000 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 36,750 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 3,000 3,832 Citigroup, Inc. sub. notes 5s, 2014 71,000 73,676 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 40,000 35,200 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 50,000 61,199 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 65,579 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 65,000 69,225 EPR Properties unsec. notes 5 1/4s, 2023 (R) 65,000 63,212 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 135,000 142,931 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 178,920 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 5,000 4,728 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 110,000 119,634 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 95,000 112,003 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 205,389 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 24,954 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 35,000 38,333 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 70,000 64,685 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 70,000 66,215 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 66,040 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 (FWC) 40,000 40,050 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 100,000 102,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 166,726 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 40,000 41,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 25,000 25,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 235,000 238,243 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 10,500 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 40,000 39,300 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 73,000 75,373 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 15,000 13,875 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 25,000 26,969 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 30,000 34,088 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 90,000 97,650 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 125,000 135,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 100,000 110,391 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 36,143 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 30,000 34,498 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 262,807 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 20,000 21,050 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 45,000 45,563 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 25,000 26,188 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 10,000 11,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 15,000 14,363 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 10,000 10,075 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,323 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 55,689 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 25,313 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,413 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 25,000 24,438 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 24,563 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 88,835 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 25,000 26,188 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 63,000 67,153 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 65,000 69,550 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 40,100 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 27,625 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 30,000 36,338 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 71,000 66,829 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 25,000 22,813 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 30,000 28,904 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 25,000 25,418 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 25,697 29,230 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 115,000 115,575 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 125,000 126,082 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 22,214 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 104,200 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 24,548 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 10,000 9,811 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 28,188 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 10,000 10,413 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 15,000 14,400 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 75,000 58,874 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 90,000 78,669 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 15,000 15,675 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 52,679 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 300,000 317,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 421,400 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 23,001 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,698 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 89,661 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 55,000 58,300 Health care (1.2%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 80,000 74,817 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 35,000 35,350 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 35,000 30,942 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 30,000 28,039 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 5,000 4,949 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 46,402 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 126,262 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 35,000 35,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 86,723 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 37,538 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 25,000 25,344 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 46,463 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 53,500 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 30,000 30,525 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 15,000 15,731 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 85,437 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 37,800 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 36,488 HCA, Inc. sr. notes 6 1/2s, 2020 135,000 146,138 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 10,000 10,950 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 69,063 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 20,000 20,450 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 35,000 36,313 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 20,425 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 15,000 15,863 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 30,000 33,713 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 80,000 88,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 20,000 20,900 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 20,000 20,500 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 38,675 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 10,000 10,039 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 25,000 26,875 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 67,194 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 16,992 Service Corp. International/US sr. notes 7s, 2019 20,000 21,300 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 105,000 113,794 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 15,000 14,306 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 37,100 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,525 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 36,925 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 15,000 14,063 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 53,375 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 30,000 27,675 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 20,000 20,450 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 50,000 51,752 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 30,000 32,925 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 114,775 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 9,563 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 90,000 76,917 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 90,000 83,775 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 21,150 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,175 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,338 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 40,000 42,800 Technology (0.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 25,000 25,438 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 30,000 25,350 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 40,000 33,403 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 25,000 20,250 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 70,000 65,450 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 12,000 12,120 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,200 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 143,865 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 35,000 37,363 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 17,000 17,247 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 55,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 90,000 92,925 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 31,575 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 25,000 26,125 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 25,000 24,125 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 26,700 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 4,000 4,360 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 54,125 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 35,759 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,332 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 62,319 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 43,613 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 124,158 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 20,000 22,350 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 20,000 23,100 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,481 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 30,000 29,775 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 24,000 22,200 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 26,563 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 93,993 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 38,114 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 80,000 73,983 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 25,000 25,500 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 37,450 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 48,488 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 15,000 16,577 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,391 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 40,000 43,200 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 36,423 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 38,166 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 53,567 62,204 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 13,798 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 9,000 8,600 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 16,000 14,176 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 60,000 66,600 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 14,324 14,897 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 30,000 29,700 Utilities and power (1.5%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 97,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 55,000 60,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 15,000 14,025 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 26,538 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 14,411 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,442 Beaver Valley Funding Corp. sr. bonds 9s, 2017 5,000 5,045 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 73,872 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 71,000 76,148 Calpine Corp. 144A sr. notes 7 1/4s, 2017 50,000 51,875 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 10,000 10,970 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 28,000 32,407 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 41,675 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 55,000 58,300 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 97,711 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 70,000 88 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 133,833 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 35,780 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 20,000 24,277 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 60,000 71,969 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 290,000 273,325 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 39,000 41,096 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 45,000 50,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 79,000 82,950 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 53,500 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 31,635 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 26,439 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 75,018 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 15,000 16,013 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 10,000 10,850 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 70,000 78,575 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 20,857 21,691 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 54,000 49,385 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 8,000 7,781 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 45,000 49,613 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 11,250 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 55,409 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 39,389 Kansas Gas and Electric Co. bonds 5.647s, 2021 13,008 13,883 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 82,893 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 43,629 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 50,000 61,413 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 80,000 71,298 Nevada Power Co. mtge. notes 7 1/8s, 2019 40,000 49,667 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 28,158 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 128,400 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 75,000 69,245 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 25,000 23,957 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 40,000 44,502 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 76,000 84,165 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 104,864 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 40,957 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 28,532 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 98,000 101,920 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 24,000 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 30,000 27,150 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,341 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 17,281 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 30,000 30,958 Union Electric Co. sr. notes 6.4s, 2017 50,000 58,255 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 28,674 Total corporate bonds and notes (cost $34,349,131) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (16.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,123,731 $1,265,449 3s, TBA, October 1, 2043 3,000,000 2,966,484 U.S. Government Agency Mortgage Obligations (14.3%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, November 1, 2043 5,000,000 5,470,117 6s, TBA, October 1, 2043 6,000,000 6,564,375 4 1/2s, TBA, November 1, 2043 1,000,000 1,065,234 4 1/2s, TBA, October 1, 2043 1,000,000 1,068,125 4s, TBA, October 1, 2043 9,000,000 9,440,156 3 1/2s, TBA, October 1, 2028 4,000,000 4,222,500 Total U.S. government and agency mortgage obligations (cost $31,599,955) MORTGAGE-BACKED SECURITIES (3.2%) (a) Principal amount Value Agency collateralized mortgage obligations (0.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.06s, 2037 $28,417 $40,818 IFB Ser. 3072, Class SM, 23.128s, 2035 34,576 49,411 IFB Ser. 3072, Class SB, 22.982s, 2035 32,038 45,592 IFB Ser. 3249, Class PS, 21.673s, 2036 32,604 44,899 IFB Ser. 3065, Class DC, 19.313s, 2035 56,693 83,634 IFB Ser. 2990, Class LB, 16.48s, 2034 53,208 70,119 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 156,101 27,478 IFB Ser. 3708, Class SA, IO, 6.268s, 2040 304,299 52,461 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 322,827 48,020 IFB Ser. 311, Class S1, IO, 5.768s, 2043 252,068 55,454 IFB Ser. 308, Class S1, IO, 5.768s, 2043 187,221 42,703 IFB Ser. 310, Class S4, IO, 5.751s, 2043 100,000 24,586 IFB Ser. 314, Class AS, IO, 5.698s, 2043 223,000 46,832 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.911s, 2036 49,094 79,098 IFB Ser. 05-45, Class DA, 23.764s, 2035 63,788 95,971 IFB Ser. 07-53, Class SP, 23.544s, 2037 44,448 64,519 IFB Ser. 05-75, Class GS, 19.713s, 2035 24,625 33,499 IFB Ser. 404, Class S13, IO, 6.221s, 2040 196,990 34,341 Ser. 06-46, Class OC, PO, zero %, 2036 20,227 17,706 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 193,796 36,211 IFB Ser. 10-56, Class SC, IO, 6.32s, 2040 238,854 43,875 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 299,027 53,107 IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 244,000 43,012 Ser. 10-9, Class UI, IO, 5s, 2040 226,140 48,328 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 703,800 103,635 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 811,477 119,750 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.857s, 2049 119,000 120,015 Ser. 07-2, Class A2, 5.634s, 2049 7,208 7,253 Ser. 06-5, Class A3, 5.39s, 2047 44,000 45,128 Ser. 07-1, Class XW, IO, 0.492s, 2049 1,147,556 9,335 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 791,727 3,741 Ser. 04-5, Class XC, IO, 0.868s, 2041 1,265,495 7,636 Ser. 02-PB2, Class XC, IO, 0.608s, 2035 195,667 199 Ser. 07-5, Class XW, IO, 0.532s, 2051 2,439,556 24,461 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 43,000 46,626 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 278,924 2,129 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW15, Class X2, IO, 0.578s, 2044 (F) 13,653,927 27,308 Ser. 06-PW14, Class X1, IO, 0.224s, 2038 1,336,787 23,260 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 6,737,434 97,693 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 1,311,951 16,399 Ser. 07-CD4, Class XC, IO, 0.213s, 2049 7,134,783 57,863 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 91,000 93,958 FRB Ser. 05-LP5, Class D, 5.262s, 2043 94,000 98,586 Commercial Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.179s, 2046 5,724,638 75,122 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 46,818 46,930 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 6,582,894 22,632 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 48,991 53,890 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 61,936 389 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 197,256 196,953 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 32,846 127 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 (F) 31,624 15,812 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 23,314,667 65,048 Ser. 07-C1, Class XC, IO, 0.169s, 2049 8,813,362 46,067 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 74,000 75,874 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.404s, 2029 42,512 1,155 Ser. 05-C1, Class X1, IO, 0.774s, 2043 2,261,856 17,909 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 55,000 50,710 FRB Ser. 05-GG3, Class D, 4.986s, 2042 43,000 42,787 FRB Ser. 05-GG3, Class B, 4.894s, 2042 157,000 160,941 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 1,743,883 2,230 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 24,103 24,404 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 7,949 7,949 Ser. 06-GG8, Class X, IO, 0.776s, 2039 9,129,946 165,252 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 49,500 50,272 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 107,000 92,066 FRB Ser. 04-CB9, Class B, 5.832s, 2041 61,000 62,647 FRB Ser. 13-C10, Class D, 4.3s, 2047 53,000 43,601 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 1,600,297 23,404 Ser. 07-LDPX, Class X, IO, 0.477s, 2049 4,523,603 40,007 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.491s, 2037 2,089,158 13,086 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 16,247 16,369 Ser. 99-C1, Class G, 6.41s, 2031 37,135 38,712 Ser. 98-C4, Class H, 5.6s, 2035 50,000 53,093 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 56,089 56,253 Ser. 06-C7, Class A2, 5.3s, 2038 73,210 76,223 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.848s, 2038 1,121,677 20,729 Ser. 05-C5, Class XCL, IO, 0.643s, 2040 4,053,709 39,171 Ser. 05-C2, Class XCL, IO, 0.496s, 2040 2,303,319 8,522 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 2,746,440 11,453 Ser. 06-C7, Class XCL, IO, 0.334s, 2038 1,979,112 34,965 Ser. 06-C6, Class XCL, IO, 0.279s, 2039 8,568,315 160,210 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 128,000 131,139 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 618,542 3,893 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 2,213,676 18,409 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 44,000 41,800 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 360,445 35,143 Ser. 05-C3, Class X, IO, 6.332s, 2044 103,416 9,742 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 4,896 4,896 FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 105,082 105,481 Ser. 07-IQ14, Class A2, 5.61s, 2049 20,968 21,098 Ser. 04-T13, Class A4, 4.66s, 2045 23,822 23,893 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 78,035 79,567 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 469,385 48,243 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 50,000 49,515 Ser. 12-C4, Class XA, IO, 2.036s, 2045 367,917 43,120 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.498s, 2046 1,429,584 17,298 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 (F) 2,821,692 10,327 Ser. 06-C26, Class XC, IO, 0.185s, 2045 1,408,918 2,761 Residential mortgage-backed securities (non-agency) (0.8%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 40,000 32,860 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 50,063 28,943 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 1,787,796 59,703 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 1,925,189 60,258 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 73,198 62,463 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 85,550 66,515 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 308,348 259,400 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 56,374 39,939 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 1,220,909 57,261 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 115,382 95,654 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 53,331 40,612 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 107,816 85,336 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 (F) 159,881 85,536 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 121,564 104,545 FRB Ser. 05-AR13, Class A1B3, 0.539s, 2045 205,570 173,706 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 151,294 122,170 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 126,729 129,977 Total mortgage-backed securities (cost $5,671,194) INVESTMENT COMPANIES (1.0%) (a) Shares Value SPDR S&P rust 11,768 $1,978,201 Total investment Companies (cost $1,482,689) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $27,693 $17,588 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 40,000 34,040 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 414,000 380,259 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 256,162 163,303 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 805 344,444 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $155,000 166,703 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 135,000 130,950 Total foreign government and agency bonds and notes (cost $1,331,755) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 $151,836 $137,190 First Data Corp. bank term loan FRN 4.18s, 2018 99,303 98,364 First Data Corp. bank term loan FRN 4.18s, 2017 10,568 10,504 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 130,971 87,996 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 10,023 9,970 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 8,613 8,591 Total senior loans (cost $376,264) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 93 $88,862 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 1,430 38,253 M/I Homes, Inc. $2.438 pfd. 880 22,220 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 44 35,866 Total preferred stocks (cost $143,076) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 1,280 $27,040 General Motors Co. Ser. B, $2.375 cv. pfd. 943 47,268 United Technologies Corp. $3.75 cv. pfd. 400 25,916 Total convertible preferred stocks (cost $90,545) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,652 4.071s, 1/1/14 50,000 50,405 Total municipal bonds and notes (cost $70,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $20,000 $24,938 Total convertible bonds and notes (cost $21,785) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 7,932 $— Total warrants (cost $1,586) $— SHORT-TERM INVESTMENTS (25.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 38,827,237 $38,827,237 Putnam Cash Collateral Pool, LLC 0.13% (d) 5,276,952 5,276,952 SSgA Prime Money Market Fund 0.02% (P) 1,136,000 1,136,000 U.S. Treasury Bills with an effective yield of 0.08%, August 21, 2014 (SEG)(SEGCCS) $2,151,000 2,149,548 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 308,000 307,889 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEG) (SEGSF)(SEGCCS) 333,000 332,930 U.S. Treasury Bills with an effective yield of 0.14%, February 6, 2014 (SEG) 120,000 119,990 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 (SEG) (SEGSF)(SEGCCS) 351,000 350,983 Total short-term investments (cost $48,500,964) TOTAL INVESTMENTS Total investments (cost $205,197,360) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $69,724,561) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $418,805 $409,956 $8,849 Australian Dollar Sell 10/18/13 418,805 405,139 (13,666) Canadian Dollar Buy 10/18/13 32,606 31,921 685 Canadian Dollar Sell 10/18/13 32,606 31,913 (693) Euro Sell 12/18/13 3,035,865 2,955,799 (80,066) Singapore Dollar Sell 11/20/13 242,415 237,576 (4,839) Swiss Franc Sell 12/18/13 210,786 203,377 (7,409) Barclays Bank PLC Australian Dollar Buy 10/18/13 198,499 218,974 (20,475) Brazilian Real Buy 10/18/13 180,965 181,424 (459) Brazilian Real Sell 10/18/13 180,965 180,231 (734) British Pound Sell 12/18/13 2,408,864 2,364,506 (44,358) Canadian Dollar Sell 10/18/13 208,156 203,303 (4,853) Euro Sell 12/18/13 567,500 552,046 (15,454) Hong Kong Dollar Sell 11/20/13 411,033 411,119 86 Hungarian Forint Buy 12/18/13 180,405 180,949 (544) Japanese Yen Sell 11/20/13 197,479 196,882 (597) Mexican Peso Buy 10/18/13 116,906 118,990 (2,084) Norwegian Krone Buy 12/18/13 26,118 24,199 1,919 Singapore Dollar Buy 11/20/13 52,214 53,768 (1,554) Swiss Franc Sell 12/18/13 707,931 683,106 (24,825) Citibank, N.A. Australian Dollar Buy 10/18/13 616,651 611,684 4,967 Australian Dollar Sell 10/18/13 616,651 598,212 (18,439) Brazilian Real Buy 10/18/13 59,827 60,363 (536) Brazilian Real Sell 10/18/13 59,827 59,513 (314) British Pound Buy 12/18/13 2,730,197 2,623,401 106,796 Canadian Dollar Sell 10/18/13 509,181 495,164 (14,017) Danish Krone Sell 12/18/13 189,324 184,401 (4,923) Euro Sell 12/18/13 2,228,863 2,227,608 (1,255) Japanese Yen Sell 11/20/13 1,489,501 1,482,467 (7,034) New Taiwan Dollar Buy 11/20/13 296,419 298,164 (1,745) Swiss Franc Sell 12/18/13 220,523 205,858 (14,665) Credit Suisse International Australian Dollar Buy 10/18/13 327,756 322,675 5,081 Australian Dollar Sell 10/18/13 327,756 320,598 (7,158) British Pound Sell 12/18/13 755,278 721,580 (33,698) Canadian Dollar Buy 10/18/13 450,083 444,994 5,089 Canadian Dollar Sell 10/18/13 450,083 445,199 (4,884) Czech Koruna Buy 12/18/13 125,189 123,372 1,817 Czech Koruna Sell 12/18/13 125,189 121,355 (3,834) Euro Buy 12/18/13 209,193 203,675 5,518 Euro Sell 12/18/13 209,193 205,738 (3,455) Japanese Yen Sell 11/20/13 1,033,210 1,023,438 (9,772) Mexican Peso Buy 10/18/13 60,838 63,647 (2,809) New Zealand Dollar Buy 10/18/13 26,466 24,765 1,701 Norwegian Krone Buy 12/18/13 100,207 100,200 7 Norwegian Krone Sell 12/18/13 100,207 99,065 (1,142) South African Rand Buy 10/18/13 359,158 361,602 (2,444) South African Rand Sell 10/18/13 359,158 357,357 (1,801) South Korean Won Buy 11/20/13 237,719 238,423 (704) Swedish Krona Buy 12/18/13 200,106 194,163 5,943 Swiss Franc Sell 12/18/13 983,779 968,874 (14,905) Deutsche Bank AG Australian Dollar Buy 10/18/13 216,765 219,008 (2,243) Australian Dollar Sell 10/18/13 216,765 206,142 (10,623) Canadian Dollar Buy 10/18/13 255,901 250,569 5,332 Canadian Dollar Sell 10/18/13 255,901 253,662 (2,239) Euro Sell 12/18/13 402,553 396,885 (5,668) Japanese Yen Buy 11/20/13 210,064 209,789 275 Japanese Yen Sell 11/20/13 210,064 207,879 (2,185) Norwegian Krone Buy 12/18/13 194,395 201,062 (6,667) Swiss Franc Sell 12/18/13 218,089 209,777 (8,312) Goldman Sachs International Australian Dollar Buy 10/18/13 156,190 154,779 1,411 British Pound Buy 12/18/13 203,705 200,162 3,543 British Pound Sell 12/18/13 203,705 195,757 (7,948) Canadian Dollar Sell 10/18/13 219,898 218,306 (1,592) Euro Buy 12/18/13 201,751 196,439 5,312 Euro Sell 12/18/13 201,751 195,702 (6,049) Japanese Yen Sell 11/20/13 241,209 249,025 7,816 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 689,434 668,448 20,986 Australian Dollar Sell 10/18/13 689,434 676,713 (12,721) British Pound Sell 12/18/13 2,607,392 2,505,511 (101,881) Canadian Dollar Sell 10/18/13 50,268 47,790 (2,478) Chinese Yuan (offshore) Sell 11/20/13 372,271 369,506 (2,765) Euro Buy 12/18/13 199,044 196,477 2,567 Euro Sell 12/18/13 199,044 196,416 (2,628) Japanese Yen Sell 11/20/13 690,644 691,440 796 New Taiwan Dollar Buy 11/20/13 296,419 297,749 (1,330) Swedish Krona Buy 12/18/13 15,144 14,694 450 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 199,804 213,121 (13,317) Brazilian Real Buy 10/18/13 163,165 156,569 6,596 Brazilian Real Sell 10/18/13 163,165 156,165 (7,000) British Pound Sell 12/18/13 1,023,864 985,811 (38,053) Canadian Dollar Buy 10/18/13 764,500 754,288 10,212 Canadian Dollar Sell 10/18/13 764,500 754,008 (10,492) Czech Koruna Buy 12/18/13 125,184 123,358 1,826 Czech Koruna Sell 12/18/13 125,184 121,337 (3,847) Euro Sell 12/18/13 655,452 635,393 (20,059) Japanese Yen Buy 11/20/13 205,999 203,571 2,428 Japanese Yen Sell 11/20/13 205,999 206,536 537 Malaysian Ringgit Buy 11/20/13 487,078 499,100 (12,022) Malaysian Ringgit Sell 11/20/13 487,078 482,693 (4,385) Mexican Peso Buy 10/18/13 91,095 90,920 175 Norwegian Krone Buy 12/18/13 200,116 199,717 399 Norwegian Krone Sell 12/18/13 200,116 198,311 (1,805) Polish Zloty Buy 12/18/13 176,024 175,059 965 Singapore Dollar Sell 11/20/13 24,234 20,110 (4,124) South African Rand Buy 10/18/13 359,595 362,571 (2,976) South African Rand Sell 10/18/13 359,595 357,839 (1,756) South Korean Won Buy 11/20/13 118,860 117,944 916 Swedish Krona Sell 12/18/13 86,392 84,141 (2,251) Swiss Franc Sell 12/18/13 14,606 9,065 (5,541) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 188,900 194,552 (5,652) British Pound Sell 12/18/13 5,106,540 4,906,636 (199,904) Euro Buy 12/18/13 195,256 205,613 (10,357) Hungarian Forint Buy 12/18/13 180,405 180,975 (570) Japanese Yen Sell 11/20/13 197,063 193,052 (4,011) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 729,693 722,403 (7,290) Brazilian Real Buy 10/18/13 279,089 272,473 6,616 Brazilian Real Sell 10/18/13 279,089 272,198 (6,891) British Pound Buy 12/18/13 48,378 48,392 (14) British Pound Sell 12/18/13 48,378 46,482 (1,896) Canadian Dollar Sell 10/18/13 4,755 6,235 1,480 Czech Koruna Buy 12/18/13 125,184 123,364 1,820 Czech Koruna Sell 12/18/13 125,184 121,425 (3,759) Euro Sell 12/18/13 48,306 46,535 (1,771) Mexican Peso Buy 10/18/13 121,484 122,544 (1,060) Norwegian Krone Buy 12/18/13 197,198 193,341 3,857 Singapore Dollar Sell 11/20/13 152,576 145,645 (6,931) South Korean Won Buy 11/20/13 237,719 235,109 2,610 Swiss Franc Sell 12/18/13 221,187 212,725 (8,462) UBS AG Australian Dollar Buy 10/18/13 1,374,489 1,352,879 21,610 Australian Dollar Sell 10/18/13 1,392,009 1,349,688 (42,321) British Pound Buy 12/18/13 5,251,351 5,038,267 213,084 Canadian Dollar Sell 10/18/13 196,317 193,825 (2,492) Euro Buy 12/18/13 3,859,916 3,758,170 101,746 Japanese Yen Sell 11/20/13 6,233 2,949 (3,284) Mexican Peso Buy 10/18/13 29,747 32,760 (3,013) New Zealand Dollar Buy 10/18/13 219,442 205,242 14,200 New Zealand Dollar Sell 10/18/13 219,442 207,916 (11,526) Norwegian Krone Buy 12/18/13 54,789 57,524 (2,735) Singapore Dollar Sell 11/20/13 172,504 166,567 (5,937) Swedish Krona Buy 12/18/13 205,155 199,010 6,145 Swiss Franc Sell 12/18/13 421,904 405,735 (16,169) Turkish Lira Buy 12/18/13 174,510 180,383 (5,873) Turkish Lira Sell 12/18/13 174,510 176,951 2,441 WestPac Banking Corp. Australian Dollar Buy 10/18/13 1,756,576 1,712,921 43,655 Australian Dollar Sell 10/18/13 1,756,576 1,722,471 (34,105) British Pound Sell 12/18/13 282,987 267,406 (15,581) Canadian Dollar Sell 10/18/13 123,923 121,305 (2,618) Euro Sell 12/18/13 2,697,855 2,661,346 (36,509) Japanese Yen Sell 11/20/13 690,644 691,500 856 Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 122 $4,751,725 Dec-13 $(4,539) FTSE 100 Index (Short) 29 3,018,530 Dec-13 86,537 MSCI EAFE Index Mini (Long) 87 7,896,120 Dec-13 (63,556) OMXS 30 Index (Short) 40 784,384 Oct-13 9,921 Russell 2000 Index Mini (Short) 39 4,178,460 Dec-13 (75,738) S&P 500 Index (Long) 3 1,255,725 Dec-13 (9,136) S&P 500 Index E-Mini (Long) 156 13,059,540 Dec-13 (61,932) S&P 500 Index E-Mini (Short) 48 4,018,320 Dec-13 18,864 S&P Mid Cap 400 Index E-Mini (Long) 42 5,210,520 Dec-13 46,937 SPI 200 Index (Long) 18 2,192,642 Dec-13 (5,953) SPI 200 Index (Short) 6 730,881 Dec-13 1,678 Tokyo Price Index (Short) 20 2,434,508 Dec-13 (42,820) U.S. Treasury Bond 30 yr (Long) 16 2,134,000 Dec-13 47,595 U.S. Treasury Bond Ultra 30 yr (Long) 9 1,278,844 Dec-13 29,458 U.S. Treasury Note 2 yr (Long) 31 6,828,234 Dec-13 19,832 U.S. Treasury Note 2 yr (Short) 26 5,726,906 Dec-13 (16,706) U.S. Treasury Note 5 yr (Long) 68 8,231,188 Dec-13 116,972 U.S. Treasury Note 10 yr (Long) 26 3,286,156 Dec-13 71,247 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $7,631,992) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $6,000,000 10/10/13 $6,564,375 Federal National Mortgage Association, 4 1/2s, October 1, 2043 1,000,000 10/10/13 1,068,438 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $12,650,000 (E) $5,281 12/18/15 3 month USD-LIBOR-BBA 0.75% $(24,400) 6,310,000 (E) 9,482 12/18/18 3 month USD-LIBOR-BBA 2.05% (25,356) 750,000 (E) 7,659 12/18/43 3 month USD-LIBOR-BBA 3.85% 20,808 3,200,000 (E) (3,749) 12/18/23 3 month USD-LIBOR-BBA 3.15% (61,785) Total $18,673 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $19,671 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(294) 627,183 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,764) 131,305 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,044) 4,639 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 47 14,106 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 133 109,204 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,784 270,117 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,711 132,481 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,329 23,509 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 221 76,315 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 718 55,337 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 521 90,532 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (711) 64,612 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 508 13,701 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (83) 6,788 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (41) 6,788 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (41) 13,701 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (83) 35,699 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (217) 13,701 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (83) 373,524 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,815) 10,310 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 103 28,049 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (220) 27,403 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (167) 16,153 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (127) 87,633 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,304 172,090 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,679 3,005 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24) 3,130 9 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14) Citibank, N.A. 52,064 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 522 baskets 82 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (52,255) units 1,897 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (223) Credit Suisse International $432,764 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 7,137 373,524 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,815) 138,269 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,153 172,090 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,679 172,090 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,679 Goldman Sachs International 23,376 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (364) 23,087 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (545) 48,562 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (726) 48,562 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (726) 415,303 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,465) 171,765 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,051) 37,862 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (893) 12,932 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (201) 25,857 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (610) 252,988 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,847) 459,072 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,147) 85,548 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,332) 12,005 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 283 207,900 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,237 207,403 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,229 JPMorgan Chase Bank N.A. 58,640 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,383) 30,837 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 478 Total $9 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $273 $4,000 5/11/63 300 bp $(113) CMBX NA BBB Index BBB-/P 482 8,000 5/11/63 300 bp (291) CMBX NA BBB Index BBB-/P 926 15,000 5/11/63 300 bp (524) CMBX NA BBB Index BBB-/P 912 16,000 5/11/63 300 bp (635) Barclays Bank PLC NA HY Series 20 Index BBB-/P (5,850) 180,000 6/20/18 500 bp 4,838 CMBX NA BBB Index BBB+/P 1,219 11,000 5/11/63 300 bp 156 Credit Suisse International CMBX NA BBB Index BBB-/P 59 2,000 5/11/63 300 bp (135) CMBX NA BBB Index BB+/P 733 6,000 5/11/63 300 bp 153 CMBX NA BBB Index BBB-/P 582 6,000 5/11/63 300 bp 2 CMBX NA BBB Index BBB-/P 134 7,000 5/11/63 300 bp (543) CMBX NA BBB Index BBB-/P 62 8,000 5/11/63 300 bp (712) CMBX NA BBB Index BBB-/P 796 10,000 5/11/63 300 bp (171) CMBX NA BBB Index BBB-/P 1,469 13,000 5/11/63 300 bp 212 CMBX NA BBB Index B+/P 1,261 13,000 5/11/63 300 bp 4 CMBX NA BBB Index BBB-/P 1,007 13,000 5/11/63 300 bp (251) CMBX NA BBB Index BBB-/P 855 13,000 5/11/63 300 bp (402) CMBX NA BBB Index BBB-/P 1,118 14,000 5/11/63 300 bp (236) CMBX NA BBB Index BBB-/P 426 14,000 5/11/63 300 bp (928) CMBX NA BBB Index BBB-/P 215 14,000 5/11/63 300 bp (1,139) CMBX NA BBB Index BBB-/P 247 14,000 5/11/63 300 bp (1,107) CMBX NA BBB Index BBB-/P 174 15,000 5/11/63 300 bp (1,276) CMBX NA BBB Index B+/P 1,093 15,000 5/11/63 300 bp (358) CMBX NA BBB Index B+/P 1,686 22,000 5/11/63 300 bp (441) CMBX NA BBB Index BBB-/P 1,108 27,000 5/11/63 300 bp (1,503) NA HY Series 20 Index BBB-/P (173,644) 4,410,000 6/20/18 500 bp 88,212 CMBX NA BBB Index BBB-/P 312 4,000 5/11/63 300 bp (75) CMBX NA BBB Index BBB-/P 581 6,000 5/11/63 300 bp 1 CMBX NA BBB Index BBB-/P 981 11,000 5/11/63 300 bp (83) CMBX NA BBB Index BBB-/P 1,207 11,000 5/11/63 300 bp 144 CMBX NA BBB Index BBB-/P 913 12,000 5/11/63 300 bp (248) CMBX NA BBB Index BBB-/P 1,438 13,000 5/11/63 300 bp 180 CMBX NA BBB Index BBB-/P 1,811 17,000 5/11/63 300 bp 168 CMBX NA BBB Index BBB+/P 2,323 22,000 5/11/63 300 bp 196 Deutsche Bank AG NA HY Series 20 Index BBB-/P (192,543) 5,868,000 6/20/18 500 bp 155,885 JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P (37,100) 1,120,000 6/20/18 500 bp 29,402 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation NA IG Series 21 Index BB+/P $(6,038) $570,000 12/20/18 100 bp $(698) NA IG Series 21 Index BBB-/P (23,020) 2,125,000 12/20/18 100 bp (3,111) NA IG Series 21 Index BBB+/P (8,591) 800,000 12/20/18 100 bp (1,096) NA IG Series 21 Index BBB+/P (2,176) 205,000 12/20/18 100 bp (255) NA IG Series 21 Index BBB+/P (3,131) 285,000 12/20/18 100 bp (461) Total $(42,956) $(5,621) * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by "/P." Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NPR Nil Paid Rights NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $193,985,050. (b) The aggregate identified cost on a tax basis is $206,394,953, resulting in gross unrealized appreciation and depreciation of $25,326,119 and $2,403,753, respectively, or net unrealized appreciation of $22,922,366. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $32,926,752 $3,745,227 $36,671,979 $5,786 $— Putnam Short Term Investment Fund * — 77,479,991 38,652,754 13,650 38,827,237 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (UR) At the reporting period end, 200 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,136,709. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $5,276,952, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $55,710,109 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $515,373 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $657,535 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $289,922. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $5,448,696 $— $— Capital goods 7,860,743 — — Communication services 4,931,465 — — Conglomerates 2,139,481 — — Consumer cyclicals 12,297,244 68 — Consumer staples 10,108,551 — 645 Energy 8,965,003 — — Financials 18,386,329 — 124,645 Health care 13,895,953 — — Technology 14,634,122 — — Transportation 1,688,644 — — Utilities and power 2,370,746 — — Total common stocks 68 Convertible bonds and notes — 24,938 — Convertible preferred stocks 25,916 74,308 — Corporate bonds and notes — 35,800,676 — Foreign government and agency bonds and notes — 1,237,287 — Investment companies 1,978,201 — — Mortgage-backed securities — 6,150,816 — Municipal bonds and notes — 71,057 — Preferred stocks 74,119 111,082 — Senior loans — 352,615 — U.S. government and agency mortgage obligations — 32,062,440 — Warrants — — — Short-term investments 39,963,237 8,538,292 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(476,712) $— Futures contracts 168,661 — — TBA sale commitments — (7,632,813) — Interest rate swap contracts — (109,406) — Total return swap contracts — (71,865) — Credit default contracts — 688,451 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $724,809 $36,358 Foreign exchange contracts 641,120 1,117,832 Equity contracts 163,937 316,152 Interest rate contracts 333,708 194,103 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $118,700,000 Centrally cleared interest rate swap contracts (notional) $7,200,000 OTC total return swap contracts (notional) $24,100,000 OTC credit default swap contracts (notional) $15,300,000 Centrally cleared credit defult rate swap contracts (notional) $1,200,000 Warrants (number of warrants) 8,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts*** $258 $ $258 OTC Total return swap contracts*# 13,058 522 14,648 6,749 478 35,455 OTC Credit default swap contracts*# 10,688 261,856 348,428 66,502 687,474 Centrally cleared credit default swap contracts*** Futures contracts*** 168,051 168,051 Forward currency contracts# 9,534 2,005 111,763 25,156 5,607 18,082 24,799 24,054 16,383 359,226 44,511 641,120 Securities on loan** 5,130,649 5,130,649 Total Assets $9,534 $25,751 $258 $112,285 $301,660 $354,035 $5,130,649 $24,831 $24,799 $91,034 $168,051 $ $16,383 $359,226 $44,511 $6,663,007 Liabilities: OTC Interest rate swap contracts*# Centrally cleared interest rate swap contracts*** 2,420 2,420 OTC Total return swap contracts*# 19,737 52,478 5,815 27,907 1,383 107,320 OTC Credit default swap contracts*# 4,156 1,063 31,139 36,358 Centrally cleared credit default swap contracts*** 2,039 2,039 Futures contracts*** 205,074 205,074 Forward currency contracts# 106,673 115,937 62,928 86,606 37,937 15,589 123,803 127,628 220,494 38,074 93,350 88,813 1,117,832 Total Liabilities $110,829 $136,737 $4,459 $115,406 $123,560 $37,937 $ $43,496 $123,803 $129,011 $205,074 $220,494 $38,074 $93,350 $88,813 $1,471,043 Total Financial and Derivative Net Assets $(101,295) $(110,986) $(4,201) $(3,121) $178,100 $316,098 $5,130,649 $(18,665) $(99,004) $(37,977) $(37,023) $(220,494) $(21,691) $265,876 $(44,302) $5,191,964 Total collateral received (pledged)##† $(101,295) $(10,000) $ $676,012 $178,100 $316,098 $5,130,649 $ $(109,978) $ $231,313 $ $6,310,899 Net amount $ $(100,986) $(4,201) $(679,133) $ $ $ $(18,665) $(99,004) $(37,977) $(37,023) $(110,516) $(21,691) $34,563 $(44,302) $(1,118,935) * Excludes premiums. ** Included with Investments in securities. # Covered by master netting agreement. *** Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
